Citation Nr: 0530539	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-03 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for scleroderma.

2.  Entitlement to service connection for a disability 
manifested by painful joints and fatigue and/or nausea, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for chronic headaches, 
to include as secondary to residuals of a cervical spine 
injury and residuals of a lumbar spine injury or as due to 
undiagnosed illness.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disorder.

5.  Entitlement to an evaluation in excess of 10 percent for 
history of cervical spine strain.

6.  Entitlement to an evaluation in excess of 10 percent for 
history of lumbar spine strain.

7.  Entitlement to a compensable evaluation for rhinitis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to July 1988 
and from August 1989 to October 1989 and from September 1990 
to December 1993, with service in Southwest Asia during the 
Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1997, June 2000, and April 
2001 by the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A decision-remand of the Board on September 25, 2001, denied 
entitlement to service connection for chronic headaches and 
to evaluations in excess of 10 percent for a right shoulder 
disorder, residuals of a cervical spine injury, and residuals 
of a lumbar spine injury.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which vacated the Board's September 25, 2001, 
decision and remanded the matter to the Board for compliance 
with the Veterans Claims Assistance Act of 2000 on those 
issues. The remaining issues currently before the Board were 
certified for appellate review subsequent to the Board's 
September 2001 decision-remand.

A Board decision-remand of November 24, 2004, decided other 
issues then on appeal and remanded the issues listed on the 
first page of this decision to the RO via VA's Appeals 
Management center (AMC) for further development of the 
evidence.  The case was returned to the Board in August 2005.

The issue of entitlement to service connection for chronic 
headaches, to include as secondary to residuals of a cervical 
spine injury and residuals of a lumbar spine injury or as due 
to undiagnosed illness, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC in 
Washington, DC.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other available evidence necessary for an 
equitable disposition of the claims decided herein.

2.  VA medical examinations and opinions were necessary to 
decide the issues of entitlement to service connection for 
scleroderma and for a disability manifested by painful joints 
and fatigue and/or nausea.

3.  VA medical examinations and opinions were necessary to 
decide the issues of entitlement to evaluations in excess of 
10 percent for history of cervical spine strain and lumbar 
spine strain and to a compensable evaluation for rhinitis.

4.  Without good cause, the veteran failed to report for the 
necessary VA examinations, and he did not make a timely 
request to have the examinations re-scheduled.  

6.  Scleroderma was not present during the veteran's active 
service and is not etiologically related to service.

7.  The veteran does not have a chronic disability manifested 
by painful joints and fatigue and/or nausea related to 
service or resulting from undiagnosed illness.



CONCLUSIONS OF LAW

1.  Scleroderma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Entitlement to service connection for a disability 
manifested by painful joints and fatigue and/or nausea, 
claimed as due to undiagnosed illness, is not warranted.  
38 C.F.R. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).

3.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disorder is not warranted.  38 C.F.R. 
§ 3.655 (2004).

4.  Entitlement to an evaluation in excess of 10 percent for 
history of cervical spine strain is not warranted.  38 C.F.R. 
§ 3.655 (2004).

5.  Entitlement to an evaluation in excess of 10 percent for 
history of lumbar spine strain is not warranted.  38 C.F.R. 
§ 3.655 (2004).

6.  Entitlement to a compensable evaluation for rhinitis is 
not warranted.  38 C.F.R. § 3.655 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the RO to the veteran in 
December 2004 contained the four elements of required VCAA 
notice listed by the Court in Pelegrini II and thereby 
fulfilled VA's duty to notify pursuant to the VCAA and its 
implementing regulations.  Because VA has afforded the 
veteran and his representative ample opportunity to present 
evidence and argument in support of the claims on appeal, the 
Board finds that the timing of the VCAA notice was not 
prejudicial to the appellant and did not affect the essential 
fairness of the adjudication of his claims decided herein.   
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005). 

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records and pertinent post-service medical 
treatment records.  In the November 2004 decision-remand, the 
Board determined under the provisions of 38 C.F.R. 
§ 3.159(c)(4) (2004) that VA medical examinations and 
opinions were necessary to decide the veteran's claims other 
than the claim for chronic headaches.  Such examinations were 
scheduled and the veteran was duly notified of the times and 
places of the necessary examinations, but, as the Board finds 
below, without good cause, he failed to report for the 
examinations.  The veteran and his representative have not 
identified any additional existing evidence which might be 
relevant to the claims on appeal.  Therefore, the Board finds 
that further assistance is not required and the claims 
decided herein are ready for appellate review.

I. Legal Criteria

A. Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).

38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2004) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).   To be 
"chronic" a disability must have existed for six months or 
more or have exhibited intermittent episodes of improvement 
and worsening over a six-month period.  Id.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

B. Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

38 C.F.R. § 4.71a, Diagnostic Code 5201, pertaining to 
limitation of motion of an arm, provides that an evaluation 
of 20 percent requires motion of the arm to be limited at 
shoulder level.  

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5290 provided that slight limitation of motion of the 
cervical spine warranted an evaluation of 10 percent.  
Moderate limitation of motion warranted an evaluation of 20 
percent.  Severe limitation of motion warranted an evaluation 
of 30 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided that 
lumbosacral strain with slight subjective symptoms only 
warranted a noncompensable evaluation.  Lumbosacral strain 
with characteristic pain on motion warranted an evaluation of 
10 percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warranted an evaluation of 20 percent.  
An evaluation of 40 percent required severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2004).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2004).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).  The Court 
held that a diagnostic code based on limitation of motion of 
a joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral or 
cervical strain, Diagnostic Code 5237, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent requires forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero degrees to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.

38 C.F.R. § 4.97, Diagnostic Code 6552, pertaining to 
allergic or vasomotor rhinitis, provides that an evaluation 
of 10 percent requires allergic or vasomotor rhinitis without 
polyps but with greater than 50 percent obstruction of nasal 
passages on both sides or complete obstruction on one side.

C. Failure To Report For A Necessary Examination 

When entitlement to benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with this section.  Examples of good cause 
include, but are not limited to, the illness of the claimant, 
death of an immediate family member, etc.  When a claimant 
fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (2004).

III. Factual Background and Analysis

In the November 2004 decision-remand, the Board found that, 
under the provisions of 38 C.F.R. § 3.159(c)(4) (2004), VA 
medical examination and opinions were necessary to decide all 
of the claims on appeal except the veteran's claim for 
service connection for chronic headaches and remanded the 
case, in pertinent part, so that the necessary examinations 
might be scheduled.  In the remand section of the November 
2004 decision-remand, the Board advised the veteran of the 
provisions of 38 C.F.R. § 3.655 concerning the consequences 
of failing without good cause to report for a necessary VA 
examination.  The record reveals that the VA Nebraska-Western 
Iowa Health Care System notified the veteran in a telephone 
conversation on March 8, 2005, of the times and places of the 
scheduled necessary VA examinations, which were scheduled for 
April 5, 2005.  The veteran did not and has not requested 
that the examinations be re-scheduled, and he has not shown 
good cause or, indeed, stated to VA any cause for his failure 
to report.

A. Increased Evaluation Claims

Because the veteran, without good cause, failed to report for 
VA examinations and medical opinions which were necessary to 
decide his claims for increased ratings for disabilities of 
the right shoulder, cervical spine, and lumbar spine and for 
rhinitis, the Board finds that those claims must be denied.  
See 38 C.F.R. § 3.655 (2004).

B. Service Connection Claims

Because the veteran, without good cause, failed to report for 
VA examinations and medical opinions which were necessary to 
decide his service connection claims, the Board finds that 
those claims must be rated based on the evidence of record.  
See 38 C.F.R. § 3.655 (2004).

With regard to the veteran's claim for service connection for 
scleroderma, the Board first notes that "scleroderma" is 
diffuse, symmetrical, wooden-like, nonpitting induration of 
the skin of unknown etiology, typically beginning on the 
face, head, or neck and spreading progressively to involve 
the shoulders, arms, thorax, and sometimes extracutaneous 
sites.  See Dorland's Illustrated Medical Dictionary 1494 
(28th ed., 1994).

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of skin disease.  In 
reports of medical history in service in July 1993 and in 
October 1993, the veteran denied having or having had skin 
disease.

The veteran's post-service medical treatment records include 
a finding in April 2000 by a private pathologist of localized 
scleroderma on the right back.

In a one-sentence statement dated in May 2000, a private 
physician stated an opinion regarding the veteran's 
scleroderma that "by chronology this may be the result of 
Gulf War service."  The Board notes that the private 
physician's statement was couched in terms of "may" and not 
of the degree of likelihood or probability that the veteran's 
post-service scleroderma is related to an incident in or 
manifestation during the veteran's active service, and he did 
not state that he had reviewed the veteran's service medical 
records which include the veteran's statement less than two 
months before his separation from service that he had no skin 
disease.  Significantly, the private physician provided no 
rationale for his stated opinion.  Furthermore, he did not 
state that he has any training, education, or  expertise in 
dermatology.  For these reasons, the Board finds that the 
private physician's May 2000 opinion is lacking in probative 
value.  See 38 C.F.R. § 3.159(c)(1) (2004).

The Board's November 2004 remand of this issue ordered a skin 
examination and opinion on the question of whether it is at 
least as likely as not that current scleroderma is related to 
service.  As noted above, the veteran, without good cause, 
failed to report for this necessary examination.  Under these 
circumstances, the Board finds that there is no credible or 
competent evidence linking the veteran's post-service 
scleroderma to service.  In this regard, the Board notes that 
scleroderma is not a chronic disease under the provisions of 
38 C.F.R. § 3.309(a) which may be presumed to have been 
incurred in service when manifested to a compensable degree 
within one year of a veteran's separation from active 
service.  Therefore, entitlement to service connection for 
scleroderma is not established.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

With regard to the veteran's claim for service connection for 
a disability manifested by painful joints and fatigue and/or 
nausea, claimed as due to undiagnosed illness, his service 
medical records show complaints of nausea which were found by 
medical personnel to be symptoms of gastritis and 
gastroenteritis.  In his July 1993 and October 1993 reports 
of medical history, the veteran stated that he had had 
swollen or painful joints.  

The veteran's post-service private treatment records in July 
1998 and July 2000 noted his complaints of painful joints, 
fatigue, and nausea, but do not contain any diagnosis to 
account for the symptoms or any  medical finding or opinion 
that such are etiologically related to the veteran's service 
or that the claimed symptoms cannot be attributed to a known 
clinical diagnosis.  As such, the Board must conclude that 
there is no basis in law or fact to allow service connection 
for a disability manifested by painful joints and fatigue 
and/or nausea on a direct basis or due to undiagnosed 
illness, and entitlement to that benefit is not established.  
See 38 C.F.R. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).

As the preponderance of the evidence is against the veteran's 
service connection claims decided herein, the benefit of the 
doubt doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

ORDER

Entitlement to service connection for scleroderma is denied.

Entitlement to service connection for a disability manifested 
by painful joints and fatigue and/or nausea, claimed as due 
to undiagnosed illness, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right shoulder disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
history of cervical spine strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
history of lumbar spine strain is denied.

Entitlement to a compensable evaluation for rhinitis is 
denied.



 
REMAND

Because the medical evidence of record is not sufficient to 
decide whether a service connected cervical spine disorder or 
a service connected lumbar spine disorder caused or have 
worsened the veteran's headaches, a medical examination and 
opinion to address those questions is required under 
38 C.F.R. § 3.159(c)(4) (2004), and this case will be 
remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:  

1.  The AMC should arrange for the 
veteran to undergo a VA examination by a 
physician with the appropriate expertise 
to determine whether any relationship 
exists between the veteran's history of 
cervical strain and history of lumbar 
strain and his headaches.  The examiner 
must review the veteran's pertinent 
medical records in the claims file.  The 
examiner should then respond to the 
following:

	a.  Did the veteran's service-
connected history of cervical strain and 
history of lumbar strain cause a headache 
disorder?  

	b.  Did the veteran's service-
connected history of cervical strain and 
history of lumbar strain result in any 
increase in the underlying severity of a 
headache disorder?
	
For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
or she should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.

	c.  In the event that the examiner 
finds that history of cervical strain and 
history of lumbar strain did not cause 
but made a headache disorder worse, the 
examiner should identify, to the extent 
possible, the baseline manifestations 
which are due to the effects of non-
service connected headache disorder and 
the increased manifestations which, in 
the examiner's opinion, are due to 
history of cervical strain and history of 
lumbar strain.

A rationale for all conclusions reached 
should be provided.

2.  After the indicated development has 
been satisfactorily completed, the AMC 
should re-adjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


